SULLIVAN, J.
In the face of these facts in the record the claim that there is no evidence of any nature to support the contention of the plaintiff is without foundation because its very essence is evidence of a circumstantial nature at least and corroborated by the direct testimony of plaintiff that the hernia resulted from the injury complained of.
The record discloses, in our unanimous judgment, that it is not a question as to no evidence but a question as to whether the judgment is clearly and manifestly against the weight of the evidence and from the record there is credible evidence of both a direct and circumstantial nature which, in our judgment, under the rules which a reviewing court is bound to follow, supports the judgment and it would .be an invasion by the reviewing court to pass upon the facts as to their credibility when its province is to determine whether there is credible evidence on the material issues and if so not to disturb the judgment.
Thus holding, the judgment of the common pleas court is hereby affirmed.
Vickery, PJ, and Levine, J, concur.